KHOUZAM, Judge.
David B. Huffman timely appeals the amended and restated final judgment of dissolution of marriage to Vivian Janice Huffman. Ms. Huffman has also filed a timely cross-appeal. We reverse because the trial court failed to properly credit Mr. Huffman for alimony paid during the pen-dency of the proceedings. As to the remaining issues, we affirm without comment.
Mr. Huffman argues that the court abused its discretion by fading to properly *1269credit him for alimony paid during the pendency of the proceedings, in which the petition for dissolution was filed in 2004 and the original final judgment was entered in 2007. In the amended final judgment, the court awarded retroactive alimony to Ms. Huffman and stated that it would be added to her equalization payment, subject to credit for alimony actually paid and designated as such during the time period in question. The original final judgment stated that Mr. Huffman had actually paid $86,909 in support payments for 2004, $153,305 in support for 2005, and $67,384 in 2006. Because the amended equitable distribution schedule does not appear to take these payments into account, we reverse and remand for the trial court to credit Mr. Huffman for these payments.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and CASANUEVA, JJ., Concur.